Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION
This action is responsive to the communication dated September 24th, 2019.  Claims 22-31 have been canceled.  Claims 1-21 have been entered and are presented for examination.
16/497,237 is a 371 of PCT/IB2018/052001 (03/23/2018) and PCT/IB2018/052001 has US Provisional Application 62/476,396 (03/24/2017).
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1, drawn to A method for measurement reporting comprising: generating at a network node a message comprising a beam reporting configuration specifying how a first wireless device is to construct a measurement report; receiving at a wireless device the message comprising the beam reporting configuration; measuring, at the wireless device, one or more characteristics of a first number of beams; generating, at the wireless device, layer 1 cell quality value by processing at least some of the one or more characteristics; upon the beam reporting configuration specifying only layer 1 reporting: generating, at the wireless device, a measurement report comprising the cell quality value; and discarding, at the wireless device, the one or more characteristics after layer 1 processing; upon the beam reporting configuration specifying layer 3 processing in addition to layer 1 processing: selecting, at the wireless device, one or more beams to be included in the measurement report; generating, at the wireless device, layer 3 beam measurement information for the selected one or more beams based on at least some of the one or more characteristics; and generating, at the wireless device, a measurement report comprising the cell quality value and the beam measurement information; transmitting to the network node the measurement report; receiving, at the network node, the measurement report; and modifying, at the network node, one or more network configuration parameter based on the received measurement report., classified in H04B17/309.
II. Claim 2-21, drawn to  A wireless device for reporting comprising: a wireless interface configured to detect a first number of beams; processing circuitry configured to measure one or more characteristics of a second number of beams, the second number of beams comprising one or more beams of the first number of beams; the processing circuitry further configured to generate a measurement report that includes beam measurement information derived from the measurement of the one or more characteristics of the second number of beams; the wireless interface further configured to transmit the measurement report with the beam measurement information to a network node., classified in H04B 7/0408.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as generating a measurement report based on characteristics of the measured beams.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
 (C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937. The examiner can normally be reached 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T WYLLIE/               Examiner, Art Unit 2465